
	
		I
		111th CONGRESS
		1st Session
		H. R. 1986
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Childers
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the
		  Economic Growth and Tax Relief Reconciliation Act of 2001 to restore the estate
		  tax, increase the estate tax unified credit to an exclusion equivalent of
		  $4,000,000, reduce the maximum estate tax rate to 40 percent, and for other
		  purposes.
	
	
		1.Restoration and modification
			 of estate tax
			(a)Restoration of
			 estate tax; repeal of carryover basis
				(1)In
			 generalThe following
			 provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001,
			 and the amendments made by such provisions, are hereby repealed:
					(A)Subtitles A and E
			 of title V.
					(B)Subsections (d)
			 and (e) of section 511.
					(C)Paragraph (2) of
			 section 521(b).
					The Internal
			 Revenue Code of 1986 shall be applied and administered as if the provisions and
			 amendments described in the preceding sentence had never been enacted.(2)Sunset not to
			 apply
					(A)Subsection (a) of
			 section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 amended by striking this Act and all that follows and inserting
			 this Act (other than title V) shall not apply to taxable, plan, or
			 limitation years beginning after December 31, 2010..
					(B)Subsection (b) of
			 such section 901 is amended by striking , estates, gifts, and
			 transfers.
					(b)Increase in
			 unified credit against the estate taxSubsection (c) of section 2010 of the
			 Internal Revenue Code of 1986 is amended by striking all that follows
			 the applicable exclusion amount and inserting . For
			 purposes of the preceding sentence, the applicable exclusion amount is
			 $4,000,000..
			(c)Decrease in
			 maximum rate of tax
				(1)In
			 generalThe table contained
			 in section 2001(c)(1) of such Code is amended by striking the last 5 rows and
			 inserting the following:
					
						
							
								
									Over $1,000,000$345,800, plus 40 percent of the excess of
						such amount over $1,000,000.
									
								
							
						.
				(2)Conforming
			 amendmentsSubsection (c) of section 2001 of such Code is
			 amended—
					(A)by striking
			 paragraph (2), and
					(B)by striking all
			 that precedes the table contained therein and inserting the following:
						
							(c)Rate
				scheduleThe tentative tax
				shall be determined in accordance with the following
				table:
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2009.
			
